PER CURIAM.
This appeal challenges the district court’s decision granting appellee summary judgment on allegations that appellee discriminated against appellant because of his race and national origin in violation of Title VII of the Civil Rights Act of 1964, 42 § U.S.C.2000e, et seq. Appellant raises one issue in his brief.
Whether the record, taken as a whole, and viewed in the light most favorable to [appellant], could lead a reasonable fact-finder to establish that [appellant] was subjected to disparate treatment based on his race.
In its thoroughgoing dispositive order of October 22, 2004, the district court answered this question in the negative. We are convinced that the court got it right; there is nothing to send to a jury in this case. As the district court’s order explains, appellant failed to establish a prima facie case of racial discrimination. What is more, he failed to demonstrate that appellee’s reason for terminating his employment was a pretext for discrimination.
AFFIRMED.